Citation Nr: 0404526	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.  

2.	Entitlement to service connection for a right knee 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service in the U.S. Navy from 
September 1979 to August 1982.  His DD Form 214 shows that he 
had 3 months and 13 days prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action by the RO 
that denied service connection for a left knee disorder and 
for a right knee disorder.  


FINDINGS OF FACT

1.  The veteran's current right knee disability, diagnosed as 
anterior cruciate ligament tear and osteochondral defect, is 
related to an inservice knee injury.

2.  A current left knee disability is not related to a disese 
or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's current right knee disorder, diagnosed as 
anterior cruciate ligament tear and osteochondral defect, was 
incurred during service.  38 U.S.C.A. § 1131 (West 2003).  
38 C.F.R. § 3.303(d) (2003).  

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
regard to the issue of entitlement to service connection for 
a right knee disorder, further assistance is unnecessary to 
aid the appellant in substantiating that claim.  

With regard to the left knee claim, the Board notes that the 
RO informed the veteran of the evidence needed to 
substantiate his claim, of what evidence VA would undertake 
to obtain, and of what evidence VA would undertake to obtain 
via a letter dated in April 2002.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  The RO did not specifically tell the veteran to 
submit relevant records in his possession.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
(interpreting 38 C.F.R. § 3.159(b)(1) (2003)).  However, the 
veteran responded to the notice by submitting additional 
evidence.  Therefore, the Board concludes that the RO's 
notice succeeded in informing the veteran of the need to 
submit evidence in his possession.

There are no reported treatment records that remain 
outstanding, and the veteran has been afforded a VA 
examination.  There is no opinion as to whether a current 
left knee disability is related to service.  However, such an 
opinion is unnecessary in the absence of competent evidence 
that a current left knee disability is related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The RO's 
notice and development have served to comply with the 
requirements of the VCAA.  The veteran has not suggested, nor 
does the Board find, that there is additional development 
that would be reasonably likely to substantiate the veteran's 
claim for service connection for a left knee disability.

                                                        I.  
Factual Basis

On the veteran's September 1979 examination prior to service 
enlistment, the veteran's lower extremities were evaluated as 
normal.  Review of the service medical records reveal that 
the veteran was seen in December 1980 with complaints of pain 
in both knees.  Evaluation revealed intact patellas and full 
range of motion.  There was no effusion noted and the 
ligaments were intact.  Mild tenderness was noted.  The 
assessment was mild knee strain, sports related injury.  No 
pertinent abnormalities were noted on the veteran's August 
1982 examination prior to separation from service.  

VA clinical records reflect outpatient treatment in 2000 for 
various disabilities that included right knee pain and 
chronic buckling.   In May 2000, it was noted that the 
veteran had suffered from right knee tendonitis since the 
1980s.  In June 2000, the assessments included right knee 
joint arthritis secondary to trauma.  In July 2000 he veteran 
gave a history of a sprain and strain injury in the 1980s.  

During a February 2001 VA orthopedic examination it was note 
that the veteran apparently injured his right knee while 
playing sports during the service.  The diagnostic impression 
was chronic knee strain.  On a VA orthopedic examination in 
January 2002 an x-ray of the right knee showed an osteo-
chondral defect in the region of the medial-femoral condyle 
compatible with degenerative or traumatic change.  After the 
evaluation it was noted that the veteran's right knee 
problems were probably not related to his inservice injuries 
of December 1980 since the veteran was able to complete his 
enlistment without further knee complaints.  

After VA clinical evaluation of the right knee in February 
and March 2002, it was noted that the veteran apparently had 
long-term right knee pain as a result of a 1981 injury.  It 
was believed that the veteran sustained a cruciate ligament 
injury in 1981.  with a bone bruise at that time that turned 
into a osteochondritis dissecans lesion. Signs of cruciate 
ligament laxity were also reported.  In July 2002 the veteran 
underwent right anterior cruciate ligament reconstruction at 
a VA medical facility.  

                                                      II.  
Legal Analysis 

Right Knee

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service.  38 C.F.R. 
§ 3. 303(d) (2003).  

The record shows that the veteran was treated during service 
for right knee pain that was assessed as a knee sprain.  
While the examiner on a recent VA orthopedic examination 
stated that there was probably no relationship between the 
veteran's right knee injury during service and his current 
right knee symptoms, it is apparent from a review of the 
clinical record that the veteran's treating VA physicians do 
attribute the veteran's present right knee disability to his 
inservice symptoms.  Since that is the case, the Board is of 
the opinion that service connection for a right knee 
disability, diagnosed as anterior cruciate ligament tear and 
osteochondral defect, is warranted on the basis of the 
evidence of record.  

Left Knee

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The service medical records report a left knee strain, and 
thereby satisfy the requirement for an in-service injury.  
There is one post service finding suggestive of a left knee 
disability.  During examination in February 2001 it was 
reported that "X-rays show mild DJD of knees."  The 
remainder of the record, including the veteran's contentions, 
is silent as to the presence of a current left knee 
disability.  

Of greatest significance, is the fact that there is no 
competent evidence of a link between the X-ray finding and a 
disease or injury in service.  The veteran has not reported a 
continuity of symptomatology since the inservice knee strain.  
The record contains no medical opinion linking the 
degenerative joint disease to the knee strain in service.  In 
the absence of evidence linking current left knee disability 
to a disease or injury in service, the claim must be denied.


ORDER

Service connection for a right knee disability, diagnosed as 
anterior cruciate ligament tear and osteochondral defect, is 
granted.  

Service connection for a left knee disability is denied.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



